o SoS NN HN WN FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-02918-DMR Document 10 Filed 06/21/19

GORDON C. ATKINSON (122401)
CRAIG C. DANIEL (212588)
JUSTIN SOWA (305002)

GLUCK DANIEL LLP

One Sansome Street, Suite 720

San Francisco, CA 94104

Telephone 415-510-2114
Facsimile 415-510-2208
Email litigation@gluckdaniel.com

Page 1 of 2

Attorneys for Defendant TESLA MOTORS, INC.,

a Delaware Corporation

IN THE UNITED STATES DISCTRICT COURT
IN AND FOR THE NORTHERN DISCTRICT OF CALIFORNIA

LEBRONZE ALLOYS SAS, a France
société par actions simplifice,

Plaintiff,
V.

TESLA MOTORS, INC., a Delaware
corporation,

Defendant.

 

 

No. 3:19-cv-02918

STIPULATION EXTENDING TIME TO
RESPOND TO COMPLAINT

 

 

 

STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT

 
mn Fe. WH WN

Oo Oo NN ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-02918-DMR Document10 Filed 06/21/19 Page 2 of 2

Pursuant to Civil Local Rule 6-1(a), Plaintiff Lebronze Alloys SAS (‘Plaintiff’) and
Defendant Tesla Motors, Inc. (“Defendant”), by and through their Counsel, hereby jointly stipulate
as follows:

WHEREAS, Plaintiff filed the Complaint in this matter on May 28, 2019;

WHEREAS, Plaintiff served the Complaint on Tesla Motors, Inc. on June 4, 2019;

WHEREAS, the deadline for Tesla Motors, Inc. to serve a responsive pleading to
Plaintiffs Complaint is currently June 25, 2019;

WHEREAS, Plaintiff and Defendant agree that this extension of Defendant’s time to
respond to the Complaint will not alter any other deadlines set by the Court in this action.

NOW, THREFORE, THE PARTIES HEREBY STILPULATE that Defendant shall have

an extension of time to and including July 25, 2019, to respond to Plaintiffs Complaint.

 

 

; f
Dated: June 14, 2019 Dated: June / é , 2019
GLUCK DANIEL LLP DAVIS WRIGHT TREMAINE
LLP
/s/ Craig C. Daniel /s/ Martin L. ole
o x 4 ¢ 3 A!
Attorneys for Defendant Attorneys for Plaintiff fo % Se 3
TESLA MOTORS, INC. LEBRONZE ALLOYS SAS
ATTESTATION

Pursuant to Civil Local Rule 5-1(i)(3), I attest that I obtained concurrence in the filing of
this document from the other signatories.

Dated: June 14, 2019
/s/ Craig C. Daniel

 

Attorneys for Defendant
TESLA MOTORS, INC.

-l-
STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT

 
